Citation Nr: 1508118	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for neck disability.

4.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979, November 1990 to September 1991, and March 2003 to July 2003, with additional periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014, and a copy of the hearing transcript is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO denied the Veteran's initial claim of service connection for a low back disability.  This determination was not appealed.

2.  Rating actions in February 2006 and September 2006 confirmed the previous denial on the basis that new and material evidence to reopen the claim had not been submitted.  The September 2006 determination was not appealed within one year of the Veteran being notified.  

3.  The evidence received subsequent to the September 2006 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for a low back disability.

3.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issue of entitlement to service connection for a neck disability.


CONCLUSIONS OF LAW

1.  The September 2006 decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103 (2014).

2.  The evidence received since the September 2006 rating decision is new and material, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.   The criteria for withdrawal of the issue of entitlement to service connection for neck disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.
II.  Claim to Reopen

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In this case, the Veteran's claim for entitlement to service condition for a low back disability was initially denied in a November 1993 rating decision.  As the Veteran did not appeal, the November 1993 rating decision became final.  Subsequent rating actions in February and September 2006 confirmed the previous denial on the basis that new and material evidence to reopen the claim had not been submitted.  The September 2006 determination was not appealed within one year of the Veteran being notified.  

The Veteran sought to reopen his claim of service connection for a low back disability in April 2008.

For claims to reopen, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The last final denial of the Veteran's claim was based on a finding that a chronic low back disability did not have its onset in service.  Evidence received since the last final denial includes a February 2008 letter from the Veteran's private treating physician which opines that the Veteran's low back pain was related to an injury in service.  With consideration of the low threshold as described in Shade, the Board finds that this evidence is new and material.  The claim must therefore be reopened.  See 38 C.F.R. § 3.156(a), Shade, 24 Vet. App. at 117-18.

III.  Dismissal of Issue Withdrawn at Hearing
The Veteran's perfected appeal formally included a claim of entitlement to service connection for neck disability, but the Veteran and his representative expressly withdrew the appeal on that claim on the record at the beginning of the October 2014 Board hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for service connection for neck disability, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal seeking service connection for neck disability must be dismissed.

ORDER

New and material evidence having been received; the service connection claim for a low back disability is reopened.

The claim for service connection for a neck disability is dismissed.


REMAND

During the Veteran's October 2014 Board hearing, the Veteran asserted that his current left ankle disability preexisted his second period of active duty and was aggravated by service.  Specifically, he testified that he ruptured his Achilles tendon prior to deployment to Desert Storm, and that wearing the required heavy boots during the war aggravated his preexisting disability.

The evidence indicates that the Veteran suffered a rupture of left Achilles tendon in March 1990, approximately 8 months prior to his second period of active duty.  On an April 1991 report of medical history, the Veteran reported that he ruptured a tendon of the left leg and was casted for 6 months.  On December 2001 retention examination, the examiner noted a probable pinched nerve in left leg and that the Veteran was still under a doctor's care.  The Veteran's treating physician has opined that the Veteran's Achilles tendon injury contributed to his current left ankle disability.  However, the physician does not acknowledge that the injury occurred prior to a period of active duty.

Although the Veteran was afforded a VA examination for his left ankle in September 2009, the VA examiner offered no opinion as to aggravation.  Instead, the examiner reasoned that "though the [V]eteran did suffer a sprain in 1978 [...] there were no further complaints of ankle disability while on active duty[, a]nd no further complaints related to the left ankle until 1994, a work related injury."  Consequently, the Board finds that an addendum opinion regarding aggravation of a preexisting injury is necessary.

Regarding the low back, the Veteran asserts that his current disability is related to an April 1978 documented fall during his first period of active duty, as well as his duties in Desert Storm; particularly, heavy lifting.  The evidence indicates that, in between his periods of active duty, the Veteran suffered a work-related low back injury in May 1993.  An October 1996 MRI revealed low back disc herniations.  A May 1997 treatment record notes an additional back injury.  In subsequent Army National Guard examinations, he reported recurrent back pain.  A May 2003 active duty treatment record notes a complaint of low back pain.  X-rays revealed degenerative disc disease.

Based on these facts, the September 2009 VA examiner and the Veteran's private physician came to opposing conclusions regarding a nexus to service.  However, neither examiner opined as to whether the low back injuries incurred while the Veteran was not on active duty were aggravated by his heavy lifting duties in Desert Storm.  Consequently, the Board finds that an addendum opinion regarding aggravation of a preexisting low back injury is also necessary.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's entire claims file, including a copy of this REMAND, must be returned to the VA examiner who conducted the September 2009 VA examination, or to another examiner if that individual is unavailable.  The examiner is requested to review the entire VBMS claims file, and to provide answers to the following questions (in reference to the September 2009 examination findings):

(a) Did any left ankle or low back disability have its clinical onset during a period of active duty or is it otherwise related to active service?

(b) If not, was any preexisting low back and/or left ankle disability aggravated as a result of active duty service beyond its natural progression of the disease?

Phrases such as "not due to" and "not related to" are generally insufficient to address the issue of aggravation.  The examiner should give consideration to all the clinical records, including those reflecting a ruptured Achilles tendon in 1990, the fall in 1978 resulting in low back complaints, the work-related injury to the spine in 1993, magnetic resonance imaging findings of low back disc herniations in 1996, and the inservice complaints of low back pain in 2003.  A complete rationale for all conclusions should be included.

2.  Thereafter, determine whether any additional evidentiary development is warranted.  The claims must be readjudicated.  If any determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


